DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 8/31/2020.
Claims 1-20 are pending.
Claims 1-8 and 15 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
 
Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites the memory component…" (independent claim 1, lines 2, 4, and 9).  The Examiner is uncertain whether "a first memory component," "a second memory component," or an unclaimed memory component corresponds to the recitation of "the memory component."  For the sake of examination, the Examiner has interpreted "the memory component" to refer to "a second memory component" and to thus read "the second memory component."  Dependent claims 2-7, which ultimately depend from independent claim 1, are rejected for carrying the same deficiency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,817,430.  As shown by the following table, in which similarities between exemplary independent claim 1 of the instant application and independent claim 1 of U.S. Patent No. 10,817,430, the inventions are not patentably distinct:
Instant application, claim 1
U.S. Patent No. 10,817,430, claim 1
1.	A system, comprising: a first memory component having a particular access size associated with performance of memory operations; a second memory component to storage a logical to physical data structure whose management entries map management segments to respective physical locations in the memory component, wherein each management segment corresponds to an aggregated plurality of logical access units having the particular access size, and wherein the management entries comprises at least one of a management segment address, or an access count, or both; a processing device coupled to the memory components, the processing device to: perform memory management operations on a per management segment basis by: for each respective management segment, tracking access request to constituent access units corresponding to the respective management segment; and determining whether to perform a particular memory management operation on the respective management segment based on the tracking.
1.	A system, comprising: a first memory component having a particular access size corresponding to a logical access unit having a same size as a cache line size of a processing device coupled to the first memory component associated with performance of memory operations; a second memory component to store a logical to physical data structure whose management entries map management segments to respective physical locations in the memory component, wherein each management segment corresponds to an aggregated plurality of logical access units having the particular access size and wherein the management entries comprise at least one of a management segment address, a time stamp, or an access count, or combinations thereof; a prioritizer circuit configured to coordinate performance of a passive disturb management operation associated with the first memory component; the processing device configured to: cause performance of the passive disturb management operation by controlling transfer of data having the particular access size corresponding to the logical access unit to the first memory component; and perform memory management operations on a per management segment basis by: for each respective management segment, tracking access requests to constituent access units corresponding to the respective management segment; and determining whether to perform a particular memory management operation on the respective management segment based on the tracking and input from the prioritizer circuit.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135                                                                                                                                                                                                        
	
	

	CPC